UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-4840 The Tocqueville Trust (Exact name of registrant as specified in charter) The Tocqueville Trust 40 W. 57th Street, 19th Floor New York, NY 10019 (Address of principal executive offices) (Zip code) Robert W. Kleinschmidt The Tocqueville Trust 40 W. 57th Street, 19th Floor New York, NY 10019 (Name and address of agent for service) (212) 698-0800 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:January 31, 2014 Item 1. Schedule of Investments. The Tocqueville Fund Schedule of Investments as of January 31, 2014 (Unaudited) Shares Value Common Stocks - 97.0% Automobiles & Components - 1.7% Ford Motor Co. $ Banks - 1.5% M&T Bank Corp. Mitsubishi UFJ Financial Group, Inc. - ADR Capital Goods - 6.1% General Electric Co. Illinois Tool Works, Inc. The Boeing Co. Commercial & Professional Services - 3.9% Steelcase, Inc. The ADT Corp. Pitney Bowes, Inc. Consumer Services - 2.6% Bob Evans Farms, Inc. DeVry Education Group, Inc. Diversified Financials - 4.8% Capital One Financial Corp. Lazard Ltd.(a) The Bank of New York Mellon Corp. Energy - 11.0% Bill Barrett Corp.(b) Cameco Corp.(a) Energen Corp. Energy XXI Bermuda Ltd.(a) Exxon Mobil Corp. Murphy Oil Corp. Schlumberger Ltd.(a) Food & Staples Retailing - 2.1% Wal-Mart Stores, Inc. Food, Beverage & Tobacco - 4.7% Campbell Soup Co. PepsiCo, Inc. The Coca-Cola Co. Household & Personal Products - 3.9% Colgate-Palmolive Co. The Procter & Gamble Co. Insurance - 3.0% Aflac, Inc. XL Group PLC(a) Materials - 7.6% BHP Billiton Ltd. - ADR EI du Pont de Nemours & Co. Goldcorp, Inc.(a) Sonoco Products Co. Pharmaceuticals, Biotechnology & Life Sciences - 13.8% Alkermes PLC(a)(b) Allergan, Inc. Isis Pharmaceuticals, Inc.(b) Johnson & Johnson Merck & Co., Inc. Omeros Corp.(b) Pfizer, Inc. Semiconductors & Semiconductor Equipment - 4.7% Applied Materials, Inc. Intel Corp. Software & Services - 10.0% Automatic Data Processing, Inc. Facebook, Inc.(b) Google, Inc.(b) Microsoft Corp. Oracle Corp. Technology Hardware & Equipment - 7.9% Apple, Inc. Bio-key International, Inc.(b)(c)(d)(e)(Originally acquired 04/16/05, Cost $0) – Cisco Systems, Inc. EMC Corp. Fusion-io, Inc.(b) QUALCOMM, Inc. Xerox Corp. Telecommunication Services - 1.4% Verizon Communications, Inc. Transportation - 3.7% CH Robinson Worldwide, Inc. Delta Air Lines, Inc. FedEx Corp. Utilities - 2.6% NextEra Energy, Inc. Total Common Stocks (Cost $238,987,261) Real Estate Investment Trust (REIT)- 2.1% Real Estate - 2.1% Weyerhaeuser Co. Total Real Estate Investment Trust (Cost $4,426,162) Short-Term Investment - 1.7% Money Market Fund - 1.7% STIT-Treasury Portfolio, 0.02%(f) Total Short-Term Investment (Cost $6,139,013) Total Investments (Cost $249,552,436) - 100.8% Liabilities in Excess of Other Assets - (0.8)% ) Total Net Assets - 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a)
